DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to methods for determining cancer status by detecting a cfRNA that is derived from a cancer related gene. 

Group II, claims 47-48 and 62-74, drawn to methods for treating a patient comprising detecting the quantities of a first cfRNA or ctRNA marker derived from a cancer related gene and a second cfRNA or ctRNA marker that is a checkpoint inhibition related gene, wherein the first marker is used to determine the treatment with a first pharmaceutical composition and the second marker is used to determine a treatment that comprises a checkpoint inhibitor. 

Group III, claim 121, drawn to methods for determining the likelihood of success of an immune therapy for cancer comprising determining the quantity of a cfRNA or ctRNA derived from an epithelial mesenchymal transition-related gene or an immune suppression-related gene, associating the quantity of the cfRNA or ctRNA with a tumor microenvironment status and determining the likelihood of success of an immune therapy.





I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
In the instant situation, the linking technical feature of Group I, methods for determining cancer status by detecting a cfRNA that is derived from a cancer related gene was known in the art before the effective filing date of the claimed invention. For example, Danenberg, K. (WO 2016/077709A1; cited in the IDS) teaches methods of detecting cell-free RNA (cfRNA) derived from a cancer cell in a biological sample from a subject to determine the cancer status of a subject, including determining the likelihood that a subject has cancer (e.g., para [0011-0012]). Danenberg teaches that the methods disclosed therein can be used to monitor a patient’s response to a treatment by comparing the quantity of cfRNA derived from a cancer-related gene in a first and second sample (e.g., para [0054] and [0062]). Danenberg exemplifies methods wherein the cfRNA derived from a cancer-related gene is PD-L1, KRAS G12V, ERCC1 or HER2 (e.g., para [0064] and Figures 13 and 15-19). Thus, there is no special technical feature linking the recited groups, as would be necessary to fulfill the requirement for unity of invention.  
4. Further election of species requirement applicable to Groups I and II

With respect to Group I, the species are as follows: 
The presence of metastasis, presence of cancer stem cells, presence of immune suppressive tumor microenvironment, increased activity of an immune competent cell against the cancer, and a decreased activity of an immune competent cell against the cancer

With respect to Group II, the species are as follows: 
The susceptibility of the cancer to a treatment, the presence or absence of cancer in the individual, presence of metastasis, presence of cancer stem cells, presence of immune suppressive tumor microenvironment, increased activity of an immune competent cell against the cancer, and a decreased activity of an immune competent cell against the cancer

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
With respect to Group I, no claims are generic.
With respect to Group II, claims 47, 48, 62-69 and 71-74 are generic.

The recited cancer statuses have different characteristics and outcomes and are associated with alterations in the expression or mutations of different genes.  The searches for methods that detect the different cancer statuses are not co-extensive with one another.  A reference that anticipates or renders obvious, e.g., a method that determines the cancer status of risk of metastasis based on the level of a cfRNA would not necessarily also anticipate or render obvious a method that determines the cancer status of, e.g., the presence of cancer stem cells, and vice versa. Similarly, a finding that a method that determines the cancer status of risk of metastasis based on the level of a cfRNA is novel and unobvious over the prior art would not necessarily extend to a finding that a method that determines the cancer status of, e.g., the presence of cancer stem cells is also novel and unobvious over the prior art, and vice versa.5. Further election of species requirement applicable to Group I
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are 
ABL1, ABL2, ACTB, ACVR1B, AKT1, AKT2, AKT3, ALK, AMER11, APC, AR, ARAF, ARFRP1, ARID 1 A, ARID IB, ASXF1, ATF1, ATM, ATR, ATRX, AURKA, AURKB, AXIN1, AXF, BAP1, BARD1, BCF2, BCF2F1, BCF2F2, BCF6, BCOR, BCORF1, BFM, BMPR1A, BRAF, BRCA1, BRCA2, BRD4, BRIP1, BTG1, BTK, EMSY, CARD11, CBFB, CBF, CCND1, CCND2, CCND3, CCNE1, CD274, CD79A, CD79B, CDC73, CDH1, CDK12, CDK4, CDK6, CDK8, CDKN1A, CDKN1B, CDKN2A, CDKN2B, CDKN2C, CEA, CEBPA, CHD2, CHD4, CHEK1, CHEK2, CIC, CREBBP, CRKL, CRLF2, CSF1R, CTCF, CD4, CD8, CD19, CD20, CD25, CD30, CD33, CD80, CD86, 

Note that the listing of species of cancer related genes is based on claim 66. The species include any additional genes specifically disclosed in the specification as being a “cancer-related gene.”
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Currently, claim 1 is generic.

The recited genes differ from one another with respect to their nucleotide sequence. The genes encode for proteins having different amino acid sequences, and different biological activities and effects.  The genes thereby have a different chemical structure and different biological activity. Thus, the claimed variant genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." 
Note that Applicants are required to elect one specific gene or one particular combination of genes. 
6. Further election of species requirement applicable to Group II
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
A. With respect to claim 48, the species are the second marker of PD-1 or the second marker of PD-L1, and combinations thereof;
B. With respect to claims 66-68, the species are one of the first markers of a cancer-related gene, selected from the group consisting of the genes recited in claim 66, and combinations thereof.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Claims 47 and 62-74 are generic with respect to species I;
Claims 47-48, 62-65 and 59-74 are generic with respect to species II.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited genes differ from one another with respect to their nucleotide sequence. The genes encode for proteins having different amino acid sequences, and different biological activities and effects.  The genes thereby have a different chemical structure and different biological activity. Thus, the claimed variant genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." 
Note that Applicants are required to elect one specific gene or one particular combination of genes for each of species I and species II. For example, Applicant may elect PD-1 for species I and ABL1 for species II, or Applicant may elect the combination of both PD-1 and PD-L1 for species I and the combination of both ABL1 Further election of species requirement applicable to Group III
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are:
cfRNA and ctRNAs derived from i) an epithelial to mesenchymal transition-related gene; and ii) an immune suppression-related gene, and combinations thereof.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Currently, no claims are generic.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited genes / types of genes differ from one another with respect to their nucleotide sequence. The  
Note that Applicants are required to elect one specific gene or one particular combination of genes.
If the claims are amended to recite particular genes for the species of an epithelial to mesenchymal transition-related gene or an immune suppression-related gene, then the individual genes will be subject to a further election of species requirement. It is currently not clear as to which genes recited in the specification are considered to be an epithelial to mesenchymal transition-related gene, other than a brachyury gene (para [0082] of the PGPUB) and which are considered to constitute an immune suppression-related gene.
8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634